Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19         PageID.174    Page 1 of 17



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,                    )
                                              )
          Plaintiff,                          )   Case No. 18-cv-12174-GAD-EAS
                                              )
          v.                                  )   Hon. Gershwin A. Drain
                                              )
 DENNIS R. OTT and                            )   Magistrate Judge Elizabeth A.
 TRACEY R. OTT,                               )   Stafford
                                              )
          Defendants.                         )

           PLAINTIFF UNITED STATES’ MOTION TO
  ALLOW SETTLEMENT AUTHORITIES TO APPEAR BY TELEPHONE

      THE PLAINTIFF UNITED STATES OF AMERICA, pursuant to the

Court’s Notice to Appear for Settlement Conference (the “Settlement Conference

Order,” ECF No. 13), hereby requests relief from the requirement that individuals

with full settlement authority be personally present at the settlement conference

that is scheduled for August 8, 2019, at 10:00 am. For the reasons stated below,

the government asks that the Court authorize the following arrangement:

      (1) The personal appearance of the trial attorney(s) assigned to this case;

      (2) The telephonic appearance of the DOJ’s Chief or Acting Chief of the
          Office of Review of the Tax Division (“Office of Review Chief”); and

      (3) The telephonic appearance of the IRS’s Assistant Division Counsel
          (International) for the Small Business/Self Employed Division (SB/SE).

      IN SUPPORT of this motion, the United States has included a brief below in

accordance with Local Rule 7.1(d).

                                          1
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19        PageID.175    Page 2 of 17



      As required by Local Rule 7.1(a), counsel for the United States requested

concurrence in the relief sought by this motion from counsel for the Defendants by

sending an email on July 12, 2019, which explained the nature of the motion and

the basis for the relief. Counsel for the Defendants stated that they take no position

on the request and defer to the Court’s judgment.

      WHEREFORE, the United States respectfully requests that the Court grant

its motion and allow the government’s settlement authorities to appear by

telephone at the settlement conference.




                                          2
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19       PageID.176    Page 3 of 17




   BRIEF IN SUPPORT OF PLAINTIFF UNITED STATES’ MOTION TO
  ALLOW SETTLEMENT AUTHORITIES TO APPEAR BY TELEPHONE

      The United States submits this brief, in accordance with Local Rule 7.1(d),

to support its motion to allow the government’s settlement authorities to appear by

telephone. As explained in more detail below, the Court should grant the motion

because allowing the settlement authorities to appear telephonically would not

adversely affect the settlement conference and it is administratively burdensome to

require the government’s settlement authorities to appear in person at settlement

conferences.




                                         3
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19     PageID.177   Page 4 of 17




                     Concise Statement of Issue Presented

      Should the Court permit the government’s settlement authorities to appear

telephonically at the settlement conference?




                                         4
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19        PageID.178     Page 5 of 17




                               Controlling Authority

28 C.F.R. Pt. O, Subpt. Y, App., Tax Div. Dir. No. 139

                                    Background

      The Settlement Conference Order states, “Individuals with full settlement

authority shall be personally present at settlement conferences.” Settlement

Conference Order, at p. 2. The Settlement Conference Order defines “full

settlement authority” for the plaintiff as “the authority to dismiss the complaint

with prejudice in exchange for a settlement.” Id.

      The government filed this suit to collect on civil penalties assessed against

the Defendants Dennis R. Ott and Tracey R. Ott, under 31 U.S.C. § 5321(a)(5)

(commonly referred to as “FBAR penalties”), for their failure to report their

interest in foreign financial accounts that they held during the 2007 through 2009

calendar years. See generally Compl., ECF No. 1. The government is seeking

judgment against: (1) Mr. Ott in the total amount of $988,245.00 for the FBAR

penalties, $108,945.75 for the late-payment penalty, and $18,465.29 for the

accrued interest, plus statutory additions from and after July 9, 2018; and (2) Ms.

Ott in the total amount of $60,000.00 for the FBAR penalties, $6,726.57 for the

late-payment penalty, and $1,121.09 for the interest, plus statutory additions from

and after July 9, 2018. Thus, the total amount in controversy is $1,183,503.69,




                                          5
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19        PageID.179       Page 6 of 17



plus statutory additions from and after July 9, 2019. This type of case is

colloquially referred to as an “FBAR” case.

      The IRS assessed the penalties against Mr. and Ms. Ott and then referred the

case to the U.S. Department of Justice, Tax Division. Section 3711(g)(4) of Title

31 provides that the Secretary of the Treasury may refer a nontax claim (including

FBAR penalties) to the DOJ for litigation.

                                     Discussion

      A.     The DOJ and IRS Settlement Procedures for FBAR Cases Ensure
             Consistency and Fairness.

      The Attorney General has plenary authority to settle any case referred to the

Department of Justice. DOJ regulations delegate settlement authority to a limited

number of senior officials located in Washington, D.C. See generally Tax Division

Directive No. 139, 76 Fed. Reg. No. 15212-02, 2011 WL 938673 (March 21,

2011), reproduced at 28 C.F.R. Pt. 0, Subpt. Y, App. The regulations are designed

to promote uniformity in settlements across the country, consistent and immediate

application of policy, and accountability of the officials acting upon settlements.

      The level of authority for settlement depends on the magnitude of the

proposed government concession. For concessions up to $500,000, authority is




                                          6
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19         PageID.180    Page 7 of 17



delegated to the Chiefs of the Civil Trial Sections (the “Section Chief”).1 For

concessions up to $1,500,000, authority is delegated to the Office of Review Chief.

However, the Section Chief and the Office of Review Chief can only settle cases

with the concurrence of the IRS if the IRS refers the case to the DOJ with a

“standard” classification—accordingly, in any case classified as standard, the IRS

must have an opportunity to concur on any proposed settlement.

      This FBAR case was referred to the DOJ with a standard classification; thus,

while the Office of Review Chief currently has settlement authority (under the

Court’s definition of “full settlement authority”), her settlement authority is

dependent upon the concurrence of the IRS. See 28 C.F.R. Pt. O, Subpt. Y, App.,

Tax Div. Dir. No. 139, § 6. If the IRS does not concur in the settlement, then only

the Assistant Attorney General for the Tax Division (or higher-level DOJ official)

has the authority to accept a settlement over the IRS’s objection. See 28 C.F.R. §

0.160. The United States does not currently have an Assistant Attorney General or

even an Acting Assistant Attorney General for the Tax Division.2


1
  In this case, the Section Chief is the Chief of the Civil Trial Section for the
Northern Region, who oversees the Tax Division’s civil litigation in eleven states,
including Michigan.
2
  This means that in the unlikely event that the DOJ trial attorney recommends
settling the case on terms that the Office of Review Chief would approve, but the
IRS opposes the settlement, then there are no Tax Division officials that could
approve the settlement over the IRS’s objection. The settlement would likely have
to be presented to the Associate Attorney General for the United States. As a

                                           7
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19       PageID.181    Page 8 of 17



      The IRS’s settlement approval process for FBAR cases is unique—to ensure

consistent and equitable treatment of individuals subject to FBAR penalties, all

FBAR cases referred to the DOJ with a standard classification must be presented to

the IRS’s Division Counsel, SB/SE, for concurrence. Thus, in FBAR cases, the

DOJ must route any settlement proposals through the proper channels in order to

have IRS concurrence. Within the IRS, only the Division Counsel (or his

authorized actor), who oversees approximately 450 managers and attorneys spread

through 47 SB/SE Counsel field offices within the IRS, can concur in an FBAR

settlement. The Division Counsel for SB/SE is located in Lanham, MD, and he has

authorized his Deputy Division Counsel to review and approve these settlements.

The Deputy Division Counsel also has the authority to authorize the Assistant

Division Counsel (International) to review and approve these settlements. The

Deputy Division Counsel is located in Lanham, MD, and the Assistant Division

Counsel (International) is located in St. Paul, MN.

      The DOJ is currently litigating (or has litigated) numerous cases in multiple

jurisdictions involving FBAR cases, and some of those cases have gone through

similar settlement or mediation conferences. In those instances, the IRS has

worked with the DOJ beforehand to convey the acceptable settlement terms. The



practical matter, the Tax Division would not likely send a settlement proposal to
the Associate Attorney General that is opposed by the IRS.


                                         8
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19       PageID.182     Page 9 of 17



IRS has also made available on the day of the settlement or mediation conference a

person who is authorized to approve or reject a settlement, should such a

settlement be outside the already defined range discussed with the DOJ.

      In this case, the Assistant Division Counsel (International) has been

authorized to review and approve any settlement entered into by the DOJ. The

DOJ and the Assistant Division Counsel (International) will discuss this case prior

to the settlement conference to give the DOJ an understanding of the settlement

terms that would be acceptable to the IRS. The Assistant Division Counsel

(International) will provide the DOJ with both her office and mobile telephone

numbers and will be available all day on the date of the conference should it be

necessary.

      In summary, while the settlement authority in this case rests with the DOJ’s

Office of Review Chief, the IRS (specifically, the Assistant Division Counsel

(International)) must have an opportunity to concur or disagree with the settlement

proposal. If the IRS does not concur in the settlement, then only the Assistant

Attorney General for the Tax Division (or higher-level official) has the authority to

accept a settlement over the IRS’s Counsel’s objection; and as a practical matter,

since there is no current Assistant Attorney General for the Tax Division, the DOJ

is highly unlikely to settle over the IRS’s objection. The government asks that the




                                          9
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19         PageID.183    Page 10 of 17



 IRS’s Assistant Division Counsel (International) and the DOJ’s Office of Review

 Chief be available only by telephone for the settlement conference.

       B.     Requiring DOJ and IRS Settlement Authorities to Attend in
              Person Would be Administratively Burdensome.

       Out of necessity, the persons to whom settlement authority is delegated are

 required to perform other legal and administrative duties in addition to authorizing

 settlements. For instance, the Office of Review Chief oversees settlements

 covering all civil Tax Division cases across the United States in which concessions

 exceed $500,000. Thus, a requirement that the Office of Review Chief personally

 appear at every settlement conference or mediation in every case within her

 jurisdiction would impose a substantial administrative burden on the United States.

       Accordingly, the Tax Division has adopted procedures to make settlement

 conferences as productive as possible while enabling supervisory officials to

 perform their other necessary functions. In this regard, the trial attorneys with

 primary responsibility for a case attend settlement conferences in person, and the

 supervisory official with settlement authority is available telephonically to discuss

 any settlement if necessary.

       C.     Legal Authorities Support this Arrangement.

       This practice is consistent with the Advisory Committee Notes relating to

 the 1993 Amendments to the Federal Rules of Civil Procedure, which recognize

 that when the United States is involved in litigation, “there may be no one with on-

                                          10
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19          PageID.184    Page 11 of 17



 the-spot settlement authority, and the most that should be expected is access to a

 person who would have a major role in submitting a recommendation to the body

 or board with ultimate decision-making responsibility.” Fed. R. Civ. P. 16, Notes

 of Advisory Committee to 1993 Amendments.

       This practice is also consistent with the Judicial Improvements Act of 1990.

 Although that legislation authorizes the district courts to adopt “civil justice

 expense and delay reduction plans,” which may include a requirement that

 “representatives of the parties with authority to bind them in settlement discussions

 be present or available by telephone during any settlement conference,” the Act

 goes on to provide that “[n]othing in [such] plan relating to the settlement authority

 provisions of this section shall alter or conflict with the authority of the Attorney

 General to conduct litigation on behalf of the United States, or any delegation of

 the Attorney General.” 28 U.S.C. §§ 473(b)(5), 473(c). In enacting this

 legislation, Congress was aware that the government is not in the same situation as

 private parties with respect to settlement authority. In this regard, the Senate

 Report states that:

               [T]hose district courts that choose to adopt [the settlement authority
       requirement] should account for the unique situation of the Department of
       Justice. The Department does not delegate broad settlement authority to all
       trial counsel, but instead reserves that authority to senior officials in the
       United States Attorneys’ Offices or in the litigating divisions in Washington.
       Clearly, the Department cannot realistically send officials with full
       settlement authority to each settlement conference.



                                           11
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19         PageID.185    Page 12 of 17



 S. Rep. No. 101-416, at 58 (1990), as reprinted in 1990 U.S.C.C.A.N. 6802, 6848.

       In accordance with the views expressed by the Advisory Committee and the

 Senate Judiciary Committee, federal courts have recognized that the required

 attendance of government officials with full settlement authority at court

 conferences where settlement may be at issue puts a significant burden on the

 government and is unnecessary to achieve the objectives of those conferences in

 most circumstances. See, e.g., United States v. U.S. Dist. Court for N. Mariana

 Islands, 694 F.3d 1051, 1059 (9th Cir. 2012), as amended (Oct. 16, 2012)

 (recognizing that “[t]he Department of Justice in general and its Tax Division in

 particular are responsible for a very large number of cases” in concluding that “the

 district court [abused] its discretion in ordering a government representative with

 full settlement authority to appear at the first settlement conference to be held with

 the court”); In re United States of America, 2007 WL 9627781, at *1 (5th Cir. July

 19, 2007) (finding that district court abused its discretion in ordering government

 official with full settlement authority to attend mediation or delegate his authority

 to person actually attending mediation absent showing that “extraordinary

 circumstances were present and . . . that less drastic alternatives were considered

 and rejected”); C1 Design Grp. v. United States, 2016 WL 3017380, at *1-2 (D.

 Idaho May 24, 2016) (granting Tax Division’s request to permit Assistant Section

 Chief to appear at mediation by telephone); In re Stone, 986 F.2d 898, 903 (5th



                                           12
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19           PageID.186    Page 13 of 17



 Cir. 1993) (“[A] district court must consider the unique position of the government

 as a litigant in determining whether to exercise its discretion in favor of issuing

 such an order.”); see generally Laird v. Tatum, 408 U.S. 1, 15 (1972) (where the

 interference with the courts is slight, courts should not risk becoming “monitors of

 the wisdom and soundness of Executive action”).

       The Supreme Court has also acknowledged the unique burden on the United

 States in litigation, albeit in a different context than settlement negotiations:

              We have long recognized that “the Government is not in a position
       identical to that of a private litigant,”… both because of the geographic
       breadth of government litigation and also, most importantly, because of the
       nature of the issues the government litigates. It is not open to serious dispute
       that the government is a party to a far greater number of cases on a
       nationwide basis than even the most litigious private entity.

 United States v. Mendoza, 464 U.S. 154, 159-60 (1984). The Sixth Circuit

 previously weighed in on this issue by granting, in part, the government’s writ of

 mandamus after the district court required the Tax Division to provide an official

 with full settlement authority at a status conference; the Sixth Circuit “stayed” the

 provision of the district court’s order “requiring a physical presence of a

 government official with full settlement authority” and only required that “a

 government official with sufficient authority to productively pursue settlement …

 be available either in person or by telephone ….” In re United States of America,

 Case No. 01-3506 (6th Cir. May 17, 2001), a copy of the order is hereby attached




                                            13
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19         PageID.187    Page 14 of 17



 as Exhibit 1, which is available as ECF No. 26 in the underlying district court case

 captioned King v. United States, Case No. 5:00-cv-02667-JG (N.D. Ohio).

       Consistent with these prior decisions recognizing the administrative burden

 that a requirement of in-person attendance would impose, the United States

 requests relief from the Court’s requirement that the individuals with full

 settlement authority attend the settlement conference in person.

       D.     As a Practical Matter, Allowing the Office of Review Chief to Be
              Available by Telephone Will Not Adversely Affect the Settlement
              Conference.

       Leaving aside the administrative burden on the United States, the

 government submits that the settlement conference will not be adversely affected

 by having the DOJ’s Office of Review Chief and the IRS’s Assistant Division

 Counsel (International) available by telephone. The trial attorney is the attorney

 for the government that is most familiar with this case, and will be at the settlement

 conference in person. Pursuant to 28 U.S.C. §§ 515 through 519, trial attorneys are

 authorized to represent the United States, and may negotiate and recommend

 settlement offers to an official having settlement authority. In exercising their

 settlement authority, DOJ and IRS officials generally accord substantial weight to

 the trial attorneys’ recommendations. Although the trial attorneys do not have

 settlement authority, they ultimately make the settlement recommendations to the

 Office of Review Chief and the IRS. Prior to the settlement conference, the trial



                                           14
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19         PageID.188     Page 15 of 17



 attorney(s) assigned to this case will discuss with the Office of Review Chief and

 the IRS the issues most pertinent to any settlement. The trial attorney(s) will be

 present at the conference to apprise the Court of the factual and legal issues in this

 case and the government’s position with respect to settlement. Because the DOJ’s

 Office of Review Chief and the IRS’s Assistant Division Counsel (International)

 will be available telephonically should any settlement proposal need to be

 discussed, the government submits that the telephonic availability of the DOJ’s

 Office of Review Chief and the IRS’s Assistant Division Counsel (International)

 will not hinder the ability of the attorneys or the Court to perform the tasks that

 need to be accomplished during the conference. With the government’s settlement

 authorities being telephonically available, the government will have on-the-spot

 authority to accept any settlement.

       The Tax Division’s experience in other cases supports this position. Section

 Chiefs and the Office of Review Chief have participated in numerous settlement

 conferences by telephone, or simply been called for consultation by the trial

 attorney seeking approval of an already negotiated proposed settlement, and in

 many instances, those telephonic conferences or brief consultations resulted in

 either immediate settlements or probable settlements requiring drafting and review

 of settlement documents (depending on the complexity of the settlement).

 Accordingly, the government submits that the settlement conference can be



                                           15
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19        PageID.189    Page 16 of 17



 productive with the trial attorney(s) attending the conference in person and the

 DOJ’s Office of Review Chief and IRS’s Assistant Division Counsel

 (International) being available telephonically.

                                     Conclusion

       For the foregoing reasons, the Court should grant the United States’ motion

 and allow the government’s settlement authorities to appear telephonically at the

 settlement conference.

                                        Respectfully submitted

                                        RICHARD E. ZUCKERMAN
                                        Principal Deputy Assistant Attorney General
                                        U.S. Department of Justice, Tax Division

                                        /s/ Carl L. Moore
                                        CARL L. MOORE
                                        Trial Attorney, Tax Division
                                        U.S. Department of Justice
                                        P.O. Box 55
                                        Washington, D.C. 20044
                                        202-307-5892 (v)
                                        202-514-5238 (f)
                                        Carl.L.Moore@usdoj.gov




                                          16
Case 2:18-cv-12174-GAD-EAS ECF No. 21 filed 07/15/19          PageID.190    Page 17 of 17




                          CERTIFICATE OF SERVICE

       I certify that on this July 15, 2019, I electronically filed the foregoing

 document with the Clerk of Court using the CM/ECF system, which will send

 notification of such filing to all registered CM/ECF participants.


                                         /s/ Carl L. Moore
                                         CARL L. MOORE
                                         Trial Attorney, Tax Division




                                           17
